IX Final Report                          09-07-13 13: 03               Page 1 of I *21618419
                  Case: 3:18-cv-00760-jdp Document #: 38-19 Filed: 12/26/19 Page 1 of 1                                                             ELI



                                              RADIOLOGY REPORT
                            THIS REPORT IS BASED SOLELY UPON THE RADIOGRAPRIC EXAMINATION.
                              COME/ ARON WITH THE CLINICAL EXAMINATION IS ESSENTIAL.
   CONFIDENTIALITY NOTICE: This facsimile (inducing any accompanying dccumads) is tillended for the use of Mobilet USA or the
   use of the narned adotessee(s) to Wash ills directed, and may contain information that is privileged or otherwise contidentiet It is not
   intended for iransmissIen to, or receipt tt. alio le aim* than the named addressee(s) or personisI authored to deliver it to the nemed
   addressee(s). If you receive this fa=imile in error. please report the wror by Pelting the MobilexUSA Privacy Office toll free
   at 866.696.1717. and providing your name telephone number and the date. Once you have reported the error, someone from the
   Privacy Office will contact you a4thin one business day. They may ZS!: you to fax back the information you received so that the
   company can correct its records and prevent further miscommunication. FIP-Pa keep the infamation in a secure place until you are
   contacted by the Rivacy Office and complete: the -atilt', of &nfermilipp b that 3fie. Once this is done, please destroy ail
                                                 4:1014tafWaiti*il. Thank y.:“ fa yar-ohaperatial.

   Facility:   JACKSON CORRECTIONAL - 22232
               N6500 HAIPEK RD                                                                             DOS: 09/07/201
               PO BOX 232                                                                                 Case:   22302788
               BLACK RIVER FALLS. WI 54615-0232


   Patient:    BOUCHER, JOHN                                     DOB-   0       /1965        Age: 48
   Number:209123                                                 Rezci:
   Reason: f/u
   Examination:


   SHOULDER COMPLETE. MiN 2V. RIGHT

   Results: The giant:humeral pint is in alignment, bit theta is narrowing of the joint
   space due to modest degenerative changes. Acromisclavicular and coracoclavicuiar
                                                                                                                                              as.
   joints are also normal. No shoulder fracture, separation, or dislocajon ;s seen.

   Conclusion: Modest degenerative joint disease of ;i:16right shatioar: otherwise, no
   fracture or dislocation seen.

   Electronically signed by MARC AWOBULUY!. MD.. PH.D. 9/7/2016 1:03:28 PM CDT.




   Radiologist:               Ode: 09/07/2016                    Trne: 61:031)M       ET




           MARC AWOBULUYINIDLE
           RADIOLOGIST
 Physician: DEBRA TiDOUIST. APRNBC
           N6500 HAIPEK RD
           JACKSON CORRECTIONAL
           BLACK R'VEF. FALLS. Wi 54615-0232
           Pleacc -ai' 'I .356-622-5454 ext 4 if you Pave any questions or
           concerns with this report.                                                                      SEE' 7 2016
